DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.

In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  

In response to applicant's argument that the references Schliwa-Bertling (U.S. Pub. No. 20200336885) and Bakker (U.S. Pub. No. 20170272926) fails to show certain features of applicant’s invention (i.e. “sending, by the core-network network element in the first network ... a registration response message that comprises third indication information indicating that the first network supports the emergency service in a scenario in which a determination is made that the first network does not support the emergency service, the third indication information indicating to the terminal that the terminal can initiate the emergency service to the first-type access-network network element in the first network”). (Emphasis Added).

The Applicant further specifically argued and/or stated that “Instead, the redirection message of Bakker redirects the UE to the CS network or a second PS network. See, e.g., Bakker at ¶¶0047, 0064, 0107. Thus, the redirection message of Bakker does not disclose, teach, or suggest, at a minimum, "a registration response message that comprises third indication information indicating that the first network supports the emergency service in a scenario in which a determination is made that the first network does not support the emergency service, the third indication information indicating to the terminal that the terminal can initiate the emergency service to the first-type access-network network element in the first network," as recited in amended Claim 1”. (Emphasis Added).

In this case, the Examiner respectfully disagrees with the Applicant’s arguments for the following reasons:
First, Bakker e.g. fig. 1, pp. [0046], [0047] and [0060], discussed the concept wherein the core-network network element in the first network (i.e. P-CSCF #112 in network #110) sends SIP response message providing information to allow the UE to correct issue, redirect, and/or reject emergency services in a communication network. Bakker further stated that “On receiving the response message e.g. redirection message or rejection message, the UE performs domain selection, and can select either the CS domain or the PS domain for a next emergency request.” Also, Bakker stated that “SIP 380 message from P-CSCF 112, UE 102 then makes a determination which domain to use for a new emergency request, the CS domain or the PS domain. Depending on the information received and the domain selected, the new emergency request can take four forms”.  
Thus, contrary to the Applicant’s arguments, and as shown above, with respect to pp. [0047], Bakker did not mention that the redirection message, redirects the UE to the CS network or a second PS network as argued by the Applicant.

Furthermore, the Applicant referred to pp. [0064] and/or [0107], which discussed other examples and/or embodiments as shown in at least fig. 4, which discussed the concept wherein P-CSCF 401 (i.e. a second core-network network element in another network) is reached via a second PS network than UE 102 was originally registered on, i.e. SIP response 404 redirected UE 102 to another network.
The Examiner respectfully disagrees with the Applicant’s arguments because the argument is based on a different example or concept mentioned in Bakker’s invention which was not relied upon by the Examiner.
Also, Bakker clearly stated that “The network node that receives the emergency call or session can redirect/refer the UE to a second PS network that is able to handle emergency calls. However, because this is recognized as an emergency situation by the network, time is of the essence and re-registering to another network is time consuming. For this reason, the situation may determine whether the UE selects a network in the CS or PS domain.” (Emphasis Added).
The Examiner further kindly direct the Applicant to pp. [0099] and [0106], which clearly stated and/or discussed the different concepts and/or examples in the application.

Secondly, as discussed and/or shown above, based on the SIP response information provided, the UE is allowed to correct the issue causing the redirection and the UE can select either the CS domain or the PS domain for a next emergency request based on the received response message.
Therefore, in regards to the at least newly added limitation, the Examiner believes that Bakker teaches that “the third indication information indicating to the terminal that the terminal can initiate the emergency service to the first-type access-network network element in the first network” (i.e. SIP response information allow UE to correct the issue causing redirection, and based on the information the UE can select either CS domain or PS domain (i.e. first-type access-network network element) for the next emergency communication in the network) (see, fig. 1, pp0046, pp0047, pp0060).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Schliwa-Bertling with the teachings of Bakker to achieve the goal of efficiently and reliably requesting and delivering emergency communication to allow a crime to be reported anonymously in a timely manner (Bakker, pp0003).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-12, 14, and 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa-Bertling et al. (US Publication No. 20200336885) in view of Bakker et al. (US Publication No. 20150078208).

As to claims 1, 9, and 16, Schliwa-Bertling teaches a method, comprising: receiving, by a core-network network element in a first network, a registration request message from a terminal (fig. 2, fig. 4, pp0008, wireless device attempts to register with the 5G system (NG-RAN and 5G Core, 5GC) or with the IP Multimedia Subsystem, IMS over the 5G system, and pp0054); determining, by the core-network network element in the first network, that the terminal that will initiate or has initiated an emergency service is movable to a second-type access- network network element (fig. 2, fig. 4, fig. 5, pp0009, determining by the first core network that other core network should be used to provide emergency service to the UE, and pp0145), and that the second-type access-network network element supports the emergency service (fig. 2, fig. 4, fig. 5, pp0009, other core network is able to support ES); and sending, by the core-network network element in the first network to the terminal based at least on the core-network network element determining that the terminal is movable to the second-type access-network network element that supports the emergency service (fig. 2, fig. 4, pp0131, redirecting to another eNB, pp0130, ES information indicate that 5GC does not support ES and indicate support of ES by the other network, and pp0054), a registration response message that comprises third indication information (fig. 2, fig. 4, pp0131, redirecting to another eNB, pp0130, ES information indicate that 5GC does not support ES and indicate support of ES by the other network, and pp0054). Schliwa-Bertling further teaches a first-type access-network network element comprised in the first network, wherein the first-type access-network network element is connected with the core-network network element (fig. 2, first core network is connected to the UE via LTE or NR or other RAT such WLAN, pp0041, pp0008, wireless device attempts to register with the 5G system (NG-RAN and 5G Core, 5GC) or with the IP Multimedia Subsystem, IMS over the 5G system, and pp0143). However, Schliwa-Bertling fails to explicitly teach indicating that the first network supports the emergency service in a scenario in which a determination is made that the first network does not support the emergency service, the third indication information indicating to the terminal that the terminal can initiate the emergency service to the first-type access-network network element in the first network.  
In an analogous field of endeavor, Bakker teaches teach indicating that the first network supports (fig. 1, CN #110, redirects UE to a domain to use i.e. supported for emergency service) the emergency service in a scenario in which a determination is made that the first network does not support the emergency service (fig. 1, pp0046, when network #110 does not support or handle emergency service via PS network 108, network #110 sends a response message e.g. SIP 380 including redirection message to use or select a domain e.g. CS #106 for emergency service to the network #110, pp0052, pp0060, and pp0086), the third indication information indicating to the terminal that the terminal can initiate the emergency service to the first-type access-network network element in the first network (fig. 1, pp0046, pp0047, SIP response information allow UE to correct the issue causing redirection, and based on the information the UE can select either CS domain or PS domain for the next emergency communication in the network and pp0060). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Schliwa-Bertling with the teachings of Bakker to achieve the goal of efficiently and reliably requesting and delivering emergency communication to allow a crime to be reported anonymously in a timely manner (Bakker, pp0003).
As to claims 2, 10, and 17, Schliwa-Bertling in view of Bakker teaches the limitations of the independent claims as discussed above. Schliwa-Bertling further teaches wherein determining, by the core-network network element in the first network, that the terminal that will initiate or has initiated the emergency service is movable to the second-type access-network network element (fig. 2, fig. 4, fig. 5, pp0009, determining by the first core network that other core network should be used to provide emergency service to the UE) comprises: determining, by the core-network network element in the first network, that the terminal that is to initiate or has initiated the emergency service is able to be handed over or redirected to the second-type access-network network element (fig. 2, fig. 4, fig. 5, pp0054, redirecting UE to a second network capable of or supports ES).  
As to claims 3, 11, and 18, Schliwa-Bertling in view of Bakker teaches the limitations of the independent claims as discussed above. Schliwa-Bertling further teaches further comprising: determining, by the core-network network element in the first network, that the terminal requesting registration will initiate or has initiated the emergency service, wherein the emergency service will be initiated or has been initiated by the terminal based on the third indication information (fig. 2, fig. 4, fig. 5, pp0009, sending to the other core network/system, in accordance with the received ES information, a connection request indicating ES, and pp0054); and sending, by the core-network network element in the first network, fourth indication information to the first-type access-network network element that is in the first network and to HW85639840USo5-84-which the terminal requesting registration is currently connected (fig. 2, first core network is connected to the UE via LTE or NR or other RAT such WLAN, pp0041, pp0008, wireless device attempts to register with the 5G system (NG-RAN and 5G Core, 5GC) or with the IP Multimedia Subsystem, IMS over the 5G system), wherein the fourth indication information indicates that the terminal requesting registration will initiate or has initiated the emergency service, and the fourth indication information triggers the first-type access-network network element to move the terminal requesting registration to the second-type access- network network element (fig. 2, first core network is connected to the UE via LTE or NR or other RAT such WLAN, pp0041, pp0008, wireless device attempts to register with the 5G system (NG-RAN and 5G Core, 5GC) or with the IP Multimedia Subsystem, IMS over the 5G system, and pp0071, UE then uses the obtained ES information about fallback to another Core network or system that supports ES to trigger Emergency request to obtain access to emergency services).  
As to claims 4 and 12, Schliwa-Bertling in view of Bakker teaches the limitations of the independent claims as discussed above. Schliwa-Bertling further teaches wherein determining, by the core-network network element in the first network, that the terminal requesting registration will initiate or has initiated the emergency service comprises: receiving, by the core-network network element in the first network, a session setup request message from the terminal requesting registration (fig. 2, fig. 4, fig. 5, pp0128, IMS signaling, when UE is attempting to register or initiate an IMS session, the IMS may indicate to the UE that ES is provided if connected over another network), wherein the session setup request message requests to set up a session for the emergency service (fig. 2, fig. 4, fig. 5, pp0128, IMS signaling, when UE is attempting to register or initiate an IMS session, the IMS may indicate to the UE that ES is provided if connected over another network); and determining, by the core-network network element in the first network based on the session setup request message, that the terminal requesting registration will initiate or has initiated the emergency service (fig. 2, fig. 4, fig. 5, pp0128, IMS signaling, when UE is attempting to register or initiate an IMS session, the IMS may indicate to the UE that ES is provided if connected over another network).  
As to claims 6 and 14, Schliwa-Bertling in view of Bakker teaches the limitations of the independent claims as discussed above. Schliwa-Bertling further teaches further comprising: sending, by the core-network network element in the first network, fifth indication information to the first-type access-network network element in the first network (fig. 2, first core network is connected to the UE via LTE or NR or other RAT such WLAN, pp0041, pp0008, wireless device attempts to register with the 5G system (NG-RAN and 5G Core, 5GC) or with the IP Multimedia Subsystem, IMS over the 5G system), wherein the fifth indication information indicates whether the core-network network element in the first network supports the emergency service (fig. 2, fig. 4, pp0130, ES information indicate that 5GC does not support ES and indicate support of ES by the other network, and pp0054).  
As to claims 7 and 19, Schliwa-Bertling in view of Bakker teaches the limitations of the independent claims as discussed above. Schliwa-Bertling further teaches wherein the emergency service is an internet protocol multimedia subsystem (IMS) emergency call service (fig. 2, pp0064, pp0066, support for emergency services is provided using IMS signaling over 5G, and pp0128).  
As to claims 8 and 20, Schliwa-Bertling in view of Bakker teaches the limitations of the independent claims as discussed above. Schliwa-Bertling further teaches wherein the first network is a fifth-generation (5G) network, and the second-type access-network network element is an evolved universal mobile telecommunications system terrestrial radio access network (EUTRAN) network element (fig. 2, pp0072-pp0074, the UE will search for other RAT technologies supporting ES, e.g. UTRAN or GSM. The UE may also obtain the information about the frequencies of other RATs (e.g. 2G CS, 3G CS) that are candidate to provide ES based on the information provided in the 5G system information, pp0120, pp0121).

Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa-Bertling et al. (US Publication No. 20200336885) in view of Bakker et al. (US Publication No. 20150078208) and further in view of Lauster (US Publication No. 20180049010).

As to claims 5 and 13, Schliwa-Bertling in view of Bakker teaches the limitations of the independent claims as discussed above. Schliwa-Bertling further teaches wherein determining, by the core-network network element in the first network, that the terminal requesting registration will initiate or has initiated the emergency service comprises (fig. 2, fig. 4, fig. 5, pp0128, IMS signaling, when UE is attempting to register or initiate an IMS session, the IMS may indicate to the UE that ES is provided if connected over another network, and pp0145): and determining, by the core-network network element in the first network based on a first message, that the terminal requesting registration will initiate or has initiated the emergency service (fig. 2, fig. 4, fig. 5, pp0128, IMS signaling, when UE is attempting to register or initiate an IMS session, the IMS may indicate to the UE that ES is provided if connected over another network, and pp0145). However, fails to explicitly teach the concept of receiving, by the core-network network element in the first network, a first message from a session management network element in the first network, wherein the first message is used to establish a user plane tunnel for the emergency service.
In an analogous field of endeavor, Lauster teaches receiving, by the core-network network element in the first network, a first message from a session management network element in the first network, wherein the first message is used to establish a user plane tunnel for the emergency service (fig. 1, pp0023, pp0052, the network node of the home telecommunications network that is terminating the IP transportation tunnel upon which the emergency service information is transported, typically either a GTP-C part of that tunnel or a GTP-U part) extracts the emergency service information and transfers this information to the related nodes of the IMS network). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Schliwa-Bertling and Bakker with the teachings of Lauster to achieve the goal of efficiently and reliably improving handling of emergency calls in a roaming scenario, wherein a user equipment is assigned to a home telecommunications network, and wherein the user equipment is connected to a visited telecommunications network (Lauster, pp0057).

Claim 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa-Bertling et al. (US Publication No. 20200336885) in view of Bakker et al. (US Publication No. 20150078208) and further in view of Baek et al. (US Publication No. 20160278132).

As to claim 21, Schliwa-Bertling in view of Bakker teaches the limitations of the independent claims as discussed above. Bakker further teaches the concept of wherein the instructions further include instructions for: sending fifth indication information to the first-type access-network network element in the first network, the fifth indication information instructing the first-type access-network network element to move the terminal to a second-type access-network network element in the first network or to a second- type access-network network element in a second network (fig. 1, pp0046, when network #110 does not support or handle emergency service via PS network 108, network #110 sends a response message e.g. SIP 380 including redirection message to use or select a domain e.g. CS #106 for emergency service to the network #110, pp0052, pp0060, and pp0086). However, they failed to explicitly teach the fifth indication information indicating whether the apparatus supports the emergency service in a tracking area list in which the terminal is currently located.
In an analogous field of endeavor, Baek teaches the fifth indication information indicating whether the apparatus supports the emergency service in a tracking area list in which the terminal is currently located (fig. 1, pp0034, pp0047, TAU accept message that is sent by the MME, recognizing that UE moves to a TA or located at a TA that does not exist in a TA list, thus that an emergency call service is not supported in the TA). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Schliwa-Bertling and Bakker with the teachings of Baek to achieve the goal of efficiently and reliably providing seamless emergency communication in a communication system (Baek, pp0010).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645